                  Case 1:20-cr-00369-LGS Document 54 Filed 02/03/21 Page 1 of 1

                                           J.L. Russo, P.C.
 JOHN L. RUSSO                       31 · 19 Newtown Avenue, Suite 500                     PARALEGAL
ATTORNEY AT LAW                            Astoria, New York 11102                      Maria Nunez, B.S.
                                             Tel: 718 · 777 · 1277
  COUNSEL                                    Fax: 718 · 204 · 2310
Milton Florez, Esq.                    Email: JLRussoPC@Gmail.com
Michael Horn, Esq.




                                                          February 2, 2021
                                        Application Granted. The status conference currently scheduled for
       VIA ECF ONLY                     February 4, 2021, is adjourned to March 4, 2021, at 11:45 a.m. For the
       The Honorable Lorna G. Schofield reasons stated in the parties' February 2, 2021, letter, the Court finds that
       United States District Judge     the ends of justice served by excluding the time between today and
       Southern District of New York    March 4, 2021, outweigh the best interests of the public and the
       United States Courthouse         Defendants in a speedy trial as provided in 18 U.S.C. 3161(h)(7)(A). The
       40 Foley Square                  time between today and March 4, 2021, is hereby excluded. The Clerk of
       New York, New York 10007         the Court is directed to terminate the letter motions at docket number 52.
                                        Dated: February 2, 2021
                      Re: United States v. Jose Cespedes, et. al.
                          20 Cr. 369 (LGS)

       Dear Judge Shofield:


               This office, along with James Kousorous, Esq., represents Jose Cespedes, a
       defendant in the above referenced matter. We write to request an adjournment of the
       conference scheduled for February 4th for a period of 21-30 days in order to enable
       Counsel and client to fully consult and review the plea agreement recently concluded with
       the Government. Both AUSA Peter Davis and Mr. Kousorous agree to this request.
               Thus, it is respectfully requested that the current conference scheduled for
       February 4, 2021 be adjourned for a period of 21-30 days.
               The Court’s consideration of this request is respectfully appreciated.


                                                             Yours truly,
                                                             John Russo
                                                              John L. Russo

               JLR:mn
               Cc: All Counsel (ECF)
